DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0176043 Masaki et al.
Regarding claim 1, Masaki teaches an interlayer film for laminated glass (paragraph 0017), containing a polyvinyl acetal resin (paragraph 0101) and a heat shielding compound (IR-shielding compound, paragraph 0112) and having one end and the other end being at the opposite side of the one end and having a thickness thicker than the one end (paragraph 0017),
the absolute value of a difference between the thickness of a thickest portion and the thickness of a thinnest portion being 0.5 mm (paragraph 0017, when thick end is 1.5 mm and thin end is 1.0 mm), 
the distance between the one end and the other end of the interlayer film being 0.5 m or more (paragraph 0087, where H2 is 500 mm such that the entire distance must be more than 500 mm), and

wherein in the thickness direction of the thickest portion of the interlayer film, a first region 12a,12b and a second region 15 having a content of heat shielding compound smaller than the first region exist (paragraph 0112 teaching that 12a and 12b include heat-shielding compound such that 12c does not, and paragraphs 0109-0110, teaching the composition of the shade band, where the silence regarding the heat-shielding compound further suggests that it does not exist in the shade band 15), and 
the second region is positioned only between 0Z to 0.5Z when the distance from the one end to the other end of the interlayer film is defined as Z and the one end and the other end are set to 0Z and Z, respectively (figure 6), and 
wherein when the interlayer film is a multi-layered interlayer film (paragraph 0018), and the multi-layered interlayer film has a colored band area 15, a surface layer has a colored band area (paragraph 0105, where the shade band may be printed onto the interlayer surface) which contains a polyvinyl acetal resin (paragraph 0101 teaching that 12a and 12b are made of PVB, paragraph 0110 teaching that the colored band may be in any of the interlayer layers, 12a and 12b, and paragraph 0109 teaching that the colored band may be made of the base material and added dye). 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 1.5-2.5 mm reads on the claimed range of 2.1 mm. 
	Masaki does not explicitly teach that the absolute value of the difference is 4% or less. However, since the instant specification is silent to unexpected results, the specific difference in visible light transmittance is not considered to confer patentability to the claims. As the physical and transmittance characteristics are variables that can be modified by adjusting the additives to the interlayer, the precise visible light transmittance across the interlayer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed absolute value of the difference between visible light transmittance at the thickest and thinnest portions of the interlayer film cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the visible light transmittance at the thinnest and thickest portions of the interlayer film to obtain the desired light transmittance characteristics (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP 2144.05 Section II. 
Regarding claim 2, Masaki teaches that in a sheet of laminated glass prepared by sandwiching the interlayer film between two sheets of heat ray-absorbing plate glass with a thickness of 1.5-2.5 mm (paragraph 0115), the presence of a difference between the solar 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 1.5-2.5 mm reads on the claimed range of 2.1 mm. 
Masaki does not explicitly teach that the absolute value of the difference is 5.5% or less. However, since the instant specification is silent to unexpected results, the specific difference in visible light transmittance is not considered to confer patentability to the claims. As the physical and transmittance characteristics are variables that can be modified by adjusting the additives to the interlayer, the precise visible light transmittance across the interlayer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed absolute value of the difference between visible light transmittance at the thickest and thinnest portions of the interlayer film cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the visible light transmittance at the thinnest and thickest portions of the interlayer film to obtain the desired light transmittance characteristics (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP 2144.05 Section II. 
12a and 12b contain heat-shielding compound and 15 located in 12c does not but exact values are not taught). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of greater than 0% reads on the claimed range of 0.0001% or more.
Regarding claim 5, Masaki teaches that the second region 15 of the interlayer film contains no heat shielding compound (paragraph 0112, where only 12a and 12b contain heat shielding compound). 
Regarding claim 6, Masaki teaches that the absolute value of a difference between, the thickness of the thickest portion (1.5 mm) and the thickness of the thinnest portion (1.0 mm) is defined as X mm, X mm is 0.5 (paragraph 0017), and
the thickness of a thickest portion in the second region 15 is 0.22 or more and 0.5 or less (paragraphs 0090-0091, where each of 12a, 12b and 12c are 0.5 mm in the thickest region, and figure 6 where 15 spans the entire length of 12c at the thickest portion). 
Regarding claims 7-10, Masaki teaches that the heat shielding compound is constituted of phthalocyanine compound or is constituted of heat shielding particles such as tin-doped indium oxide particles or tungsten oxide particles (paragraph 0113).
Regarding claim 12, Masaki teaches a plasticizer (paragraph 0101). 
Regarding claim 13, Masaki teaches a portion with a sectional shape in the thickness direction of a wedge-like shape (figure 6).

“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 1.5-2.5 mm reads on the claimed range of 2.1 mm.
Regarding claim 19, Masaki teaches that the interlayer film is the multi-layered interlayer film (paragraph 0018) and the multi-layered interlayer film has a colored band area 15 (paragraph 0105). 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0176043 Masaki et al as applied to claim 1 above, and further in view of US 4,180,620 Inskip.
Regarding claims 17 and 18, Masaki teaches an interlayer film for laminated glass but does not discuss including a metal salt. Inskip teaches a plasticized polyvinyl butyral interlayer used in glass laminates (abstract), where the interlayer includes a magnesium salt (column 1, lines 53-65). It would have been obvious to one of ordinary skill in the art before the effective . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0176043 Masaki et al as applied to claim 1 above, and further in view of US 2016/0289362 Wade et al.
Regarding claim 20, Masaki teaches an interlayer film for laminated glass but does not discuss including an anti-oxidant. Wade teaches and interlayer material including a phosphorus-based oxidation inhibitor (paragraph 0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the oxidation inhibitor of Wade in the product of Masaki because oxidation inhibitors provide a reducing function, where oxygen in the interlayer material may reduce the lifespan or appearance of the product. 

Response to Arguments
Applicant's arguments filed September 1, 2021, have been fully considered but they are not persuasive.
Applicant argues that Masaki does not teach that the shade band includes a polyvinyl acetal resin. However, as discussed above, Masaki teaches that surface interlayers 12a and 12b are made of polyvinyl acetal, that the surface layers may include the shade band, and that the shade band may be made of the base material with added dye to form the color. Therefore, a shade band that is located in 12a or 12b would be made of polyvinyl acetal and added dye. 
Applicant argues that while Examiner refers to the presence of a difference in the light transmittance, Masaki does not teach the concrete value. However, as discussed above, the light transmittance value is optimizable. Examiner has shown that because the additives to the 
Applicant argues that Masaki does not teach a difference of 4% or less because typical shade bands have a transmittance of 5-50%. However, the Examiner is not stating that the shade band of Masaki teaches a transmittance of 96% (a difference with “transparence” of 4%). The Examiner is stating that Masaki teaches a darkness gradient, and that variation is optimizable by the presence and amount of additives. While typical shade bands may have a higher transmittance, a darkness gradient teaches that variation is achievable in this setting, and Masaki has envisioned regions of lesser transmittance. Therefore, while 4% may not be explicitly taught, Masaki has provided a foundation for routine optimization based on the use of additives where 4% may be achieved.
As discussed above, Applicant’s data showing that a shade band has a transmittance of less than 88% is not persuasive to overcome the rejection because Applicant has not shown that the transmittance is not optimizable.
Applicant argues that Masaki intentionally teaches a variable light transmittance while the instant invention teaches a constant transmittance. However, it is unclear what bearing this has on the claims. Masaki teaches an optimizable light transmittance that reads on the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781